Citation Nr: 0735675	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2005.  

The case was remanded by the Board in October 2005.  At that 
time, the issue of service connection for a cervical spine 
disorder was remanded for issuance of a Statement of the Case 
(SOC), with opportunity for the veteran to perfect his 
appeal.  The SOC was issued in March 2007.  The veteran was 
told that to perfect an appeal as to the issue a substantive 
appeal needed to be filed within 60 days.  This was not done.  
Hence this issue is not properly before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) 
(1997); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.	Service connection for bilateral hearing loss and tinnitus 
was denied by the RO in a December 1996 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the December 1996 decision denying service 
connection for bilateral hearing loss and tinnitus, the 
additional evidence, not previously considered, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the December 
1996 decision of the RO, which denied service connection for 
bilateral hearing loss and tinnitus, is not new and material; 
thus, the claim for service connection for this disability is 
not reopened, and the December 1996 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2003 and November 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the April 2003 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for bilateral hearing loss and tinnitus 
was previously denied by the RO in a December 1996 rating 
decision.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the December 1996 rating 
decision included the service medical records that showed 
audiometric studies conducted at entry and separation from 
active duty that were within normal limits.  ("Audiometric 
testing measures threshold hearing levels (in decibels (dB)) 
over a range of frequencies (in Hertz (Hz); the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss."  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).)  Also of record was a 
report of VA compensation examination and private outpatient 
treatment records dated form 1984 to 1995 that showed no 
pertinent abnormality.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for 
hearing loss and tinnitus consists of additional private and 
VA outpatient treatment records, some of which show the 
presence of a hearing loss, and testimony before the 
undersigned at a hearing in February 2005.  At that time, the 
veteran testified that he believed that his hearing loss and 
tinnitus had been caused by his service on the flight deck of 
an aircraft carrier as well as in the engine room of that 
ship.  

The Board has reviewed the evidence of record and can find no 
basis to reopen the previously denied claim for service 
connection for bilateral hearing loss and tinnitus.  The 
evidence submitted by the veteran consists primarily of 
records of treatment many years after service that does not 
indicate in any way that the hearing loss or tinnitus are 
related to service.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  While he gave sworn testimony to the 
effect that he believes that there is a relationship between 
service and his hearing loss and tinnitus, it is noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Such testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

Under these circumstances, the application to reopen the 
claims for service connection for hearing loss and tinnitus 
must be denied.  




ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss and tinnitus is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


